Citation Nr: 0937806	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  03-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to February 
1946, and from January 1956 to March 1973.  The Veteran died 
in December 2000.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 2008, the appellant testified at a Travel Board 
hearing.  

In December 2008, the Board remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic compression fracture of the 
left knee, rated as 20 percent disabling; his other 
disabilities were rated as non-compensable: residuals of an 
injury to the left hip with fracture of the pelvis; residuals 
of a fracture of the left tibia, with bone graft; scar of the 
left iliac crest, residuals of donor bone graft; impaired 
vision; and high frequency hearing loss; the combined rating 
was 20 percent.  

2.  The Certificate of Death reflects that the Veteran died 
in December 2000.  The immediate cause of death was coronary 
artery disease due to or as a consequence of atherosclerosis 
due to or as a consequence of diabetes mellitus.  There were 
no other conditions contributing to death.

3.  A heart disability and diabetes mellitus were not 
manifest during service nor within one year of separation; 
competent medical evidence does not show that the post-
service diagnoses of heart disability and diabetes mellitus 
were attributable to service.

4.  The Veteran's service-connected disabilities were not the 
immediate or underlying cause of the Veteran's death, and 
were not etiologically related to the cause of death; the 
Veteran's service-connected disabilities did not contribute 
substantially or materially to cause the Veteran's death and 
they was not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in January 2002, July 2003, July 2005, 
March 2008, and March 2009, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the claimant.  

The United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose.

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In this case, the Veteran was service-connected for multiple 
disabilities during his lifetime.  The March 2009 VCAA 
notification was Hupp compliant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records, personnel records, 
and pertinent post-service medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  As 
discussed in greater detail below, a VA medical opinion has 
been obtained which is sufficient because it included a 
review of pertinent records and supporting rationale.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In summary, the Board finds that it has not determined that 
there is additional guidance VA could have provided to the 
claimant regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

As lay persons, the appellant and her representative have not 
been shown to be capable of making medical conclusions, thus, 
their statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the appellant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the appellant is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  In addition, the Board 
must assess the probative value of the evidence.   


Service Connection for the Cause of Death

The Veteran died in December 2000.  According to the 
Certificate of Death, the immediate cause of death was 
coronary artery disease due to or as a consequence of 
atherosclerosis due to or as a consequence of diabetes 
mellitus.  There were no other conditions contributing to 
death.

At the time of the Veteran's death, service connection was in 
effect for post-traumatic compression fracture of the left 
knee, rated as 20 percent disabling.  His other disabilities 
were rated as non-compensable as follows: residuals of an 
injury to the left hip with fracture of the pelvis; residuals 
of a fracture of the left tibia, with bone graft; scar of the 
left iliac crest, residuals of donor bone graft; impaired 
vision; and high frequency hearing loss.  The combined rating 
was 20 percent.

The appellant has made various contentions regarding the 
Veteran's death.  She contends that the Veteran had diabetes 
mellitus on his retirement examination so he had it in 
service and that this condition contributed to death.  In 
addition, she asserts that his service-connected left lower 
extremity disabilities contributed to cause the Veteran's 
death.  She also maintains that the Veteran was exposed to 
lead-based pain, herbicides, and asbestos, which also 
contributed to the cause of the Veteran's death.

A review of the service treatment records shows that the 
Veteran was not diagnosed as having any heart disease or 
injury during either period of service.  His separation 
examination for his first period of service reflects that his 
cardiovascular system, endocrine system, urinalysis, and 
blood testing were all normal.  On his November 1972 
retirement examination, the heart and vascular system were 
normal.  His blood pressure was 138/70.  At that time, the 
Veteran underwent multiple sugar fasting tests.  He had 
elevated blood sugar on 3 random tests as well as on a 2 hour 
testing.  The examiner attributed the abnormal tests to 
obesity and the Veteran was diagnosed as having exogenous 
obesity.

In June 1973, the Veteran was afforded a VA examination.  It 
was noted that he was obese.  His cardiovascular system was 
examined.  He had regular sinus rhythm with no murmurs.  His 
exercise tolerance was poor.  Blood pressure was normal.  He 
was not diagnosed as having a heart disability or diabetes 
mellitus.  

The claims file contains a multitude of post-service medical 
evidence.  The Veteran was given a provisional diagnosis of 
diabetes mellitus in November 1991.  The next month, in 
December 1991, the diagnosis of adult onset diabetes mellitus 
was confirmed.  In addition, it was noted that the Veteran 
had borderline hypertension.  Thereafter, the Veteran was 
diagnosed with hypertension.  Over the next 9 years, until 
his death, the Veteran received treatment for both of these 
disorders.  In the mid-1990's, the Veteran had a left great 
toe amputation and then a right below the knee amputation due 
to diabetic and vascular complications.  The Veteran was also 
diagnosed as having Alzheimer's disease which reportedly led 
to weight loss which improved his blood sugar levels.  

In December 2008, the Board remanded this case.  The Board 
requested the following action:

Obtain a VA medical opinion.  The claims file must be 
made available to the examiner and the examiner should 
indicate in his/her report whether or not the claims 
file was reviewed.  The examiner should opine as to 
whether it is more likely than not, less likely than 
not, or at least as likely as not, that the Veteran's 
death from coronary artery disease due to 
atherosclerosis due to diabetes mellitus, was in any way 
etiologically related to service.  The examiner should 
specifically comment on the Veteran's abnormal blood 
sugar readings as documented on his November 1972 
retirement examination and indicate whether they were 
manifestations or the initial onset of his subsequently 
diagnosed diabetes mellitus.

A VA medical opinion was furnished in April 2009.  The claims 
file was reviewed.  The examiner reviewed the pertinent 
medical history.  The examiner indicated that diabetes 
mellitus II was diagnosed in December 1991.  The examiner 
stated that the Veteran died at the age of 80 years due to 
coronary artery disease and atherosclerosis.  The examiner 
opined that these disabilities were not caused by or related 
to service or any service-connected condition including 
spurious hyperglycemia.  The examiner explained that 
hyperglycemia did not equal diabetes mellitus.  Transient 
hyperglycemia can be caused by a variety of events such as 
obesity, stress, acute infection, and medications.  The 
examiner indicated that the Veteran very clearly did not meet 
the criteria for diabetes in service which means that he did 
not have diabetes during service.  He also did not meet the 
criteria for diabetes for 18 years after service which was 
indicative that it was not progressive hyperglycemia, but in 
fact transient hyperglycemia. 

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including arteriosclerosis, cardiovascular-
renal disease, and diabetes mellitus, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board will initially address the matter of whether the 
Veteran incurred diabetes mellitus due to inservice herbicide 
exposure since the appellant and her representative assert 
that the Veteran was exposed to Agent Orange which resulted 
in his diabetes mellitus.  The representative indicated that 
it is possible that the Veteran stepped on land in Vietnam 
while he was stationed in Guam and/or Okinawa.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  The United States Department of 
Defense (DOD) has confirmed that Agent Orange was also used 
from April 1968 through July 1969 along the demilitarized 
zone (DMZ) in Korea.  DOD defoliated the fields of fire 
between the front line defensive positions and the south 
barrier fence.  If it is determined that a veteran who served 
in Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Chapter 2, Section C; see also 
Veterans Benefits Administration Fast Letter 09-20, May 6, 
2009 (Developing For Evidence of Herbicide Exposure in Haas-
Related Claims from Veterans with Thailand Service during the 
Vietnam Era).

In the recent decision in Haas v. Peake, 525 F.3d 1168 
(2008), the Federal Circuit held that VA's regulation 
defining "served in the Republic of Vietnam," under the Agent 
Orange Act, to mean "service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam," was 
reasonably interpreted by VA to require that a service-member 
had set foot within land borders of Vietnam in order to be 
entitled to statutory presumptions of both exposure and 
service connection for specified diseases under the Act.  
Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Federal Circuit also stated that a 
veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in 
the Republic of Vietnam" under the Agent Orange Act and 
regulations since he had never gone ashore from the ship and 
set foot within land borders of Republic of Vietnam.  Haas, 
525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The statutory provision specifically covering herbicides is 
38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  The 
presumption of exposure to herbicides is provided to all 
veterans who served in Vietnam during the Vietnam era.  

Initially, the Board notes that the causes of the Veteran's 
death are listed on the Certificate of Death as coronary 
artery disease, atherosclerosis, and diabetes mellitus.  Only 
diabetes mellitus is a presumptive disorder for the purpose 
of herbicides presumptions.  The appellant maintains that the 
Veteran was exposed to Agent Orange in Vietnam.  However, in 
this case, the Veteran did not serve in Vietnam.  His 
personnel records as well as other documentary evidence in 
the claims file do not show that the Veteran had any service 
or visitation of any kind in Vietnam, Korea or Thailand.  
Therefore, he is not entitled to the statutory presumption of 
exposure to herbicides while in service.  38 U.S.C.A. § 
1116(f).  Thus, the presumptive provisions of 38 C.F.R. §§ 
3.307(a)(6) and 3.309(e) also do not apply.  The Board also 
notes that the record on appeal also does not contain 
competent evidence directly linking the cause of the 
Veteran's death to exposure to herbicides in service to 
include working on aircraft that had flown in Vietnam as is 
also alleged.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).

The appellant also claims that the Veteran was exposed to 
asbestos during service which played a role in his death.  
However, the Board finds that the directives regarding 
asbestos exposure are also not for application in this case.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992). Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  As noted, the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  See M21-
1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 also contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure. M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
M21-1, Part VI, para. 7.21(c) provides that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the Veteran.

In this case, none of the causes of the Veteran's death were 
asbestos-related lung disorders or cancers, as noted above.  
The record is devoid of supporting evidence and there is no 
competent nexus evidence that any of the causes of death are 
asbestos-related.  The appellant is not qualified to render a 
complex medical opinion attributing heart disease and/or 
diabetes mellitus to service when the guidelines cited above 
do not provide any basis for those diseases to be asbestos-
related.  Her contentions are simply not competent or 
probative in that regard.  

Turning to the matter of whether the causes of the Veteran's 
death were incurred in service or the one year presumptive 
period following service, the Board finds that they were not.  
The service treatment records do not show complaints, 
findings, treatment, or diagnosis of heart disease or injury.  
Heart disease was not manifest during service or within 1 
year of separation.  With regard to diabetes mellitus, there 
was no inservice diagnosis.  As noted, the Veteran underwent 
multiple sugar fasting tests at the time of his retirement 
examinations.  He had elevated blood sugar on 3 random tests 
as well as on a 2 hour testing.  The examiner attributed the 
abnormal tests to obesity and the Veteran was diagnosed as 
having exogenous obesity.  The Board obtained a medical 
opinion in order to ascertain if these blood tests signified 
diabetes mellitus.  The Board attaches significant probative 
value to this opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included an 
access to the accurate background of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  The VA 
examiner concluded that diabetes mellitus II was diagnosed in 
December 1991.  This finding is consistent with the 
documentary record.  The examiner stated that the Veteran 
died at the age of 80 years due to coronary artery disease 
and atherosclerosis.  This finding is consistent with the 
Certificate of Death.  The examiner opined that these 
disabilities were not caused by or related to service or any 
service-connected condition including spurious hyperglycemia.  
The examiner provided rationale for that opinion and 
indicated that the inservice findings were indicative of 
transient hyperglycemia and no diabetes mellitus.  The 
examiner cited to the onset as occurring nearly 2 decades 
after service separation.  

In the informal hearing presentation, the appellant's 
representative asserted that transient hyperglycemia plays a 
significant role in the development of diabetes to include in 
the Veteran's case.  The representative cited to purported 
highly technical medical findings found in "available 
medical literature."  However, none of this literature was 
provided.  The Board finds that the VA examiner's opinion is 
more probative than these allegations since there is no 
supporting documentation regarding the literature and since 
the VA examiner reviewed the claims file, the pertinent 
medical history, and provided rationale.  

Similarly, the appellant has alleged that the Veteran 
incurred diabetes mellitus and/or heart disease during 
service to include as due to exposure to lead-based paint.  
The appellant can testify to what she has observed.  However, 
while the appellant is competent to report her observations, 
the VA medical opinion is more probative since the issue at 
hand does not involve a simple medical assessment, but rather 
requires a complex medical assessment with regard to 
etiology.  See Jandreau; see also Woehlaert.  Thus, the Board 
finds that the VA examiner's opinion that the Veteran's death 
was unrelated to service is more probative than the 
appellant's assertions that his death resulted from heart 
disease and diabetes mellitus which were incurred in service, 
to include as due to lead-based paint exposure.  

Thus, the most competent evidence establishes that there is 
no nexus between service and post-service diagnose of heart 
disease and diabetes mellitus nor is there competent evidence 
that heart disease or diabetes mellitus was manifest within 
one year of the Veteran's separation from service.  

Thus, there is no etiological nexus between the Veteran's 
cause of death from heart disease and diabetes mellitus and 
service.

It is also the appellant's contention that the Veteran's 
service-connected left lower extremity disabilities caused or 
contributed substantially or materially to cause the 
Veteran's death.  The Board notes that this assessment is 
also medically complex in nature and the appellant is not 
qualified to make such an assessment.  Moreover, there is no 
supporting evidence for that assertion in the record.  
Rather, the VA examiner opined that there was no relationship 
between the Veteran's death at 80 years old and service.  

As noted, the Veteran only had one compensable service-
connected disability when he died.  The overall combined 
rating was 20 percent.  Prior to death, the Veteran was 
having considerable medical problems other than his service-
connected disabilities and he unfortunately succumbed to 
those other disabilities which were not etiologically related 
to his service-connected left knee, left hip with fracture of 
the pelvis; fracture of the left tibia, with bone graft; scar 
of the left iliac crest, residuals of donor bone graft; 
impaired vision; and high frequency hearing loss 
disabilities.

In considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as a 
medical professional has determined that the Veteran's death 
was unrelated to service, and that medical opinion is the 
most probative evidence of record, the Board cannot 
substitute its own medical judgment.

Likewise, the Board attaches greater probative weight to the 
findings of skilled, unbiased professional than to the 
statements of the appellant and her representative.  The 
appellant is sincere in her contentions, but they are not as 
probative as the VA examiner's opinion and not supported by 
the record.

Thus, the Board concludes that the Veteran's service-
connected disabilities were not the immediate or underlying 
cause of the Veteran's death, and were not etiologically 
related to the cause of death.  Furthermore, the fatal 
disease processes were not manifest during service or within 
one year of separation.  

The Veteran's service-connected disabilities did not 
contribute substantially or materially to cause the Veteran's 
death and were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other disease causing death.  The 
appellant's assertions are unsupported by the most probative 
and competent evidence and do not serve as a basis to allow 
the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


